            Case 2:20-cv-00372-JAT-JZB Document 6 Filed 04/20/20 Page 1 of 7




        1   WO                                                                                  MDR

        2
        3
        4
        5
        6                        IN THE UNITED STATES DISTRICT COURT
        7                            FOR THE DISTRICT OF ARIZONA
        8
        9    United States of America,                        No. CV 20-00372-PHX-JAT (JZB)
       10                         Plaintiff,                      CR 17-00317-001-PHX-JAT
       11    v.                                               ORDER
       12    Silvester Ruelas,
       13                         Defendant/Movant.
       14
       15          On February 18, 2020, Movant Silvester Ruelas, who is confined in the Federal
       16   Correctional Institution-La Tuna in Anthony, New Mexico, filed a pro se Petition Under
       17   28 U.S.C. Section 2255 to Vacate or Set Aside the Conviction or Correct Sentence. In a
       18   February 24, 2020 Order, the Court denied the Petition because Movant failed to file on a
       19   court-approved form. The Court gave Movant 30 days to file an amended motion that
       20   cured the deficiencies identified in the Order.
       21          On April 6, 2020, Movant filed his Amended § 2255 Motion (Doc. 5). The Court
       22   will call for an answer to Grounds One, Two, and Four of the Amended § 2255 Motion and
       23   will dismiss Ground Three.
       24   I.     Procedural History
       25          Pursuant to a plea agreement, Movant pleaded guilty to Conspiracy to Possess with
       26   Intent to Distribute Cocaine and Money Laundering Conspiracy. On February 20, 2019,
       27   the Court sentenced Movant to a 240-month term of imprisonment followed by 60 months
       28   on supervised release.
TERMPSREF
                Case 2:20-cv-00372-JAT-JZB Document 6 Filed 04/20/20 Page 2 of 7




            1   II.    Amended § 2255 Motion
            2          A.      Issues Raised in the Amended § 2255 Motion
            3          In the Amended § 2255 Motion, Movant raises four grounds for relief. In Ground
            4   One, Movant contends the government “impermissibly denied [Movant] safety valve
            5   relief” by “walking away unceremoniously from a meeting with [Movant] on the subject
            6   of granting safety value, for no legally cognizable reason.”
            7          In Ground Two, Movant claims his counsel was “grossly ineffective for not
            8   subjecting the [gov[ernmen]t’s case to strict adversarial testing.” Movant contends his
            9   counsel was ineffective: for failing to subpoena Movant’s co-defendant’s plea agreement
        10      and presentence report to look for factual inaccuracies; because the government made
        11      stipulations regarding Movant’s co-defendant that “amended the charges against
        12      [Movant]”; by failing to call and interview Movant’s co-defendant and potential witnesses
        13      in preparation for trial; and at sentencing.
        14             In Ground Three, Movant alleges the Court “may have abused its discretion by
        15      reason of a procedural[] and substantive unreasonableness.” Movant claims the Court
        16      failed to hold an evidentiary hearing regarding the safety valve issue, adopted wholesale
        17      the government’s enhancement recommendations, and imposed a disproportionate
        18      sentence “with respect to [Movant’s] role in the conspiracy vis a vis his co-defendant,”
        19      who “not only orchestrated the conspiracy[,] but was the undisputed leader of the
        20      conspiracy.”
        21             In Ground Four, Movant asserts there was prosecutorial misconduct in stipulations
        22      the government made in Movant’s co-defendant’s proceeding, which constructively
        23      amended Movant’s indictment.
        24             B.      Waived and Unwaived Claims
        25             The Ninth Circuit Court of Appeals has found that there are “strict standards for
        26      waiver of constitutional rights.” United States v. Gonzalez-Flores, 418 F.3d 1093, 1102
        27      (9th Cir. 2005). It is impermissible to presume waiver from a silent record, and the Court
        28      must indulge every reasonable presumption against waiver of fundamental constitutional
TERMPSREF
                                                               -2-
                Case 2:20-cv-00372-JAT-JZB Document 6 Filed 04/20/20 Page 3 of 7




            1   rights. United States v. Hamilton, 391 F.3d 1066, 1071 (9th Cir. 2004). In this action,
            2   Movant’s waiver was clear, express, and unequivocal.
            3          Plea agreements are contractual in nature, and their plain language will generally be
            4   enforced if the agreement is clear and unambiguous on its face. United States v. Jeronimo,
            5   398 F.3d 1149, 1153 (9th Cir. 2005). A defendant may waive the statutory right to bring
            6   a § 2255 action challenging the length of the sentence. United States v. Pruitt, 32 F.3d
            7   431, 433 (9th Cir. 1994); United States v. Abarca, 985 F.2d 1012, 1014 (9th Cir. 1992).
            8   The only claims that cannot be waived are claims that the waiver itself was involuntary or
            9   that ineffective assistance of counsel rendered the waiver involuntary. See Washington v.
        10      Lampert, 422 F.3d 864, 871 (9th Cir. 2005) (holding that a plea agreement that waives the
        11      right to file a federal habeas petition pursuant to § 2254 is unenforceable with respect to an
        12      ineffective assistance of counsel claim that challenges the voluntariness of the waiver);
        13      Pruitt, 32 F.3d at 433 (expressing doubt that a plea agreement could waive a claim that
        14      counsel erroneously induced a defendant to plead guilty or accept a particular plea bargain);
        15      Abarca, 985 F.2d at 1014 (expressly declining to hold that a waiver forecloses a claim of
        16      ineffective assistance or involuntariness of the waiver); see also Jeronimo, 398 F.3d at
        17      1156 n.4 (declining to decide whether waiver of all statutory rights included claims
        18      implicating the voluntariness of the waiver).
        19             As part of Movant’s plea agreement, Movant made the following waiver:
        20
                              The defendant waives (1) any and all motions, defenses, probable
        21                    cause determinations, and objections that the defendant could assert
                              to the indictment or information; and (2) any right to file an appeal,
        22
                              any collateral attack, and any other writ or motion that challenges the
        23                    conviction, . . . the entry of judgment against the defendant, or any
                              aspect of the defendant’s sentence, including the manner in which the
        24                    sentence is determined, including but not limited to . . . motions under
        25                    28 U.S.C. §§ 2241 and 2255 (habeas petitions) . . . . This waiver shall
                              result in the dismissal of any appeal, collateral attack, or other motion
        26                    the defendant might file challenging the conviction, . . . or sentence in
        27                    this case. This waiver shall not be construed to bar an otherwise-
                              preserved claim of ineffective assistance of counsel or of
        28
TERMPSREF
                                                            -3-
                Case 2:20-cv-00372-JAT-JZB Document 6 Filed 04/20/20 Page 4 of 7




            1                  “prosecutorial misconduct” (as that term is defined by Section II.B of
                               Ariz. Ethics Op. 15-01 (2015)).
            2
            3   (Doc. 191). Movant indicated in the plea agreement that he had discussed the terms with
            4   his attorney, agreed to the terms and conditions, and entered into the plea voluntarily. (Id.)
            5          Movant’s assertions in the § 2255 Motion do not pertain to the voluntariness of the
            6   waiver.     Movant expressly waived issues regarding the imposition of sentence and
            7   expressly waived the right to bring a § 2255 motion, except as to claims of ineffective
            8   assistance of counsel and prosecutorial misconduct. The Court accepted the plea as
            9   voluntarily made.
        10             The issue in Ground Three pertains to the imposition of the sentence. The Court
        11      finds this issue waived and will dismiss it.
        12             The issues raised in Grounds Two (ineffective assistance) and Four (prosecutorial
        13      misconduct) were not waived in the plea agreement. Although not entirely clear, the issue
        14      raised in Ground One (impermissibly denying safety valve relief) is arguably a
        15      prosecutorial misconduct claim and, therefore, was not waived in the plea agreement.
        16      Thus, the Court will require a response to Grounds One, Two, and Four.
        17      III.   Requests for an Evidentiary Hearing and the Appointment of Counsel
        18             In his Amended § 2255 Motion, Movant requests an evidentiary hearing and the
        19      appointment of counsel. (Doc. 5 at 14). The Court will deny without prejudice both
        20      requests.
        21             A.      Request for an Evidentiary Hearing
        22             The Court will deny without prejudice Movant’s request for an evidentiary hearing
        23      because Respondent has not yet filed an answer and, therefore, the request is premature.
        24      See Rules Governing § 2255 Proceedings for the United States District Courts 8(a) (“If the
        25      motion is not dismissed, the judge must review the answer, any transcripts and records of
        26      prior proceedings, and any materials submitted under Rule 7 to determine whether an
        27      evidentiary hearing is warranted.”).
        28      ....
TERMPSREF
                                                               -4-
                Case 2:20-cv-00372-JAT-JZB Document 6 Filed 04/20/20 Page 5 of 7




            1             B.    Request for the Appointment of Counsel
            2             Counsel must be appointed when necessary for effective discovery and when an
            3   evidentiary hearing is required. Rules Governing § 2255 Proceedings for the United States
            4   District Courts 6(a) and 8(c). At this early juncture, neither are required. Appointment is
            5   also required when the complexities of the case are such that lack of counsel would equate
            6   with the denial of due process. Brown v. United States, 623 F.2d 54, 61 (9th Cir. 1980).
            7   There is presently no indication that lack of counsel would result in the denial of due
            8   process.
            9             Otherwise, the court must determine whether the “interests of justice” require the
        10      appointment of counsel. Terrovona v. Kincheloe, 912 F.2d 1176, 1181 (9th Cir. 1990)
        11      (quoting 18 U.S.C. § 3006A(a)(2)(B)). This determination is guided by an assessment of
        12      the likelihood of success on the merits and movant’s ability to articulate his claims in light
        13      of the complexity of the legal issues. Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983).
        14      Movant has not made the necessary showing for appointment of counsel at this time, and,
        15      therefore, the Court will deny without prejudice his Request for Appointment of Counsel.
        16      If, at a later date, the Court determines that discovery or an evidentiary hearing is required,
        17      counsel will be appointed in accordance with Rule 6(a) or Rule 8(c) of the Rules Governing
        18      Section 2255 Proceedings.
        19      IV.       Warnings
        20                A.    Address Changes
        21                Movant must file and serve a notice of a change of address in accordance with Rule
        22      83.3(d) of the Local Rules of Civil Procedure. Movant must not include a motion for other
        23      relief with a notice of change of address. Failure to comply may result in dismissal of this
        24      action.
        25                B.    Copies
        26                Movant must serve Respondent, or counsel if an appearance has been entered, a
        27      copy of every document that Movant files. Fed. R. Civ. P. 5(a). Each filing must include
        28      a certificate stating that a copy of the filing was served. Fed. R. Civ. P. 5(d). Also, Movant
TERMPSREF
                                                             -5-
                Case 2:20-cv-00372-JAT-JZB Document 6 Filed 04/20/20 Page 6 of 7




            1   must submit an additional copy of every filing for use by the Court. LRCiv 5.4. Failure to
            2   comply may result in the filing being stricken without further notice to Movant.
            3          C.     Possible Dismissal
            4          If Movant fails to timely comply with every provision of this Order, including these
            5   warnings, the Court may dismiss this action without further notice. See Ferdik v. Bonzelet,
            6   963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action for failure
            7   to comply with any order of the Court).
            8   IT IS ORDERED:
            9          (1)    The Clerk of Court must electronically serve a copy of the Amended § 2255
        10      Motion (Doc. 5) and this Order on the United States Attorney for the District of Arizona
        11      pursuant to Rule 4, Rules Governing Section 2255 Cases, and the Memorandum of
        12      Understanding between the United States District Clerk of Court for the District of Arizona
        13      and the United States Attorney’s Office for the District of Arizona. Pursuant to the
        14      Memorandum of Understanding, copies of the Amended § 2255 Motion and this Order will
        15      be sent via Notice of Electronic Filing (NEF) to the Respondents through designated
        16      electronic mail addresses.
        17             (2)    The parties and the Clerk of Court must file all documents related to the
        18      Amended § 2255 Motion in the civil case.
        19             (3)    Ground Three and Movant’s requests for an evidentiary hearing and the
        20      appointment of counsel are denied.
        21             (4)    The United States Attorney for the District of Arizona or his designee has 60
        22      days from the date of service within which to answer Grounds One, Two, and Four of the
        23      Amended § 2255 Motion. The United States Attorney or his designee must not file a
        24      dispositive motion in place of an answer. The United States Attorney or his designee may
        25      file an answer that (a) is limited to relevant affirmative defenses, including, but not limited
        26      to, statute of limitations, procedural bar, or non-retroactivity; (b) raises affirmative
        27      defenses as to some claims and discusses the merits of others; or (c) discusses the merits
        28      of all claims. The failure to set forth an affirmative defense regarding a claim in an answer
TERMPSREF
                                                             -6-
                Case 2:20-cv-00372-JAT-JZB Document 6 Filed 04/20/20 Page 7 of 7




            1   may be treated as a waiver of the defense as to that claim, Day v. McDonough, 547 U.S.
            2   198, 209-11 (2006), but an answer that is limited to affirmative defenses on a particular
            3   claim does not waive any argument on the merits as to that claim. If the answer only raises
            4   affirmative defenses, only those portions of the record relevant to those defenses need be
            5   attached to the answer. If not, the answer must fully comply with all of the requirements
            6   of Rule 5 of the Rules Governing Section 2255 Cases.
            7          (5)    Regarding courtesy copies of documents for chambers, the United States
            8   Attorney or his designee is directed to review Section II(D) of the Court’s Electronic Case
            9   Filing Administrative Policies and Procedures Manual, which requires that “a courtesy
        10      copy of the filing, referencing the specific document number, shall be printed directly
        11      from CM/ECF.” CM/ECF Admin. Man. § II(D)(3) (emphasis added). See http://www.
        12      azd.uscourts.gov/sites/default/files/documents/adm%20manual.pdf.
        13             (6)    Movant may file a reply within 30 days from the date of service of the answer
        14      to the Amended § 2255 Motion.
        15             (7)    The matter is referred to Magistrate Judge John Z. Boyle pursuant to Rules
        16      72.1 and 72.2 of the Local Rules of Civil Procedure for further proceedings and a report
        17      and recommendation.
        18             Dated this 20th day of April, 2020.
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28
TERMPSREF
                                                             -7-
